DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on June 20, 2022; July 9, 2021; February 15, 2021; October 16, 2020; September 16, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.
	Examiner notes the web address of NPL #A7 listed on the IDS filed June 20, 2022 does not appear to match the web address of the document provided.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 4, the claim recites “the script and the updated script are configured to be understandable by a technician who is not a medical professional” is unclear as this appears entirely subjective to a practitioner of the invention (MPEP 2173.05(b)).  What constitutes a “technician” and “not a medical professional” is subjective to user opinion and does not clearly define the metes and bounds of the claim.  For purposes of compact prosecution, Examiner will consider claim 4 redundant to claim 1 and “a script”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by TopconEuproeMedical (Topcon CV-5000 Automated Phoropter; herein Topcon)1 with evidence by Tampoya (Topcon CV-5000 Auto Phoropter Tutorial with RevolutionEHR Integration; herein Tampoya)2; Topcon (User Manual Compu-Vision CV-5000; herein CV5000 Manual)3; Topcon (Instruction Manual CV 1Dial Controller KB-50; herein KB50 Manual)4.
	As to claim 1, Topcon teaches a system for administering a subjective (Topcon - min: 0:00 - 3:48), comprising a phoropter having a plurality of lenses that are adjustable to affect the vision of the patient to administer a plurality of sub-tests of the subjective refraction test (Topcon - min: 0:13-0:16; CV5000 Manual page 114-115); a display device configured to display a plurality of visual references viewable by the patient through the plurality of lenses of the phoropter (Topcon - min: 1:39; Tampoya - min: 7:00-7:20), a computing device coupled to the phoropter and the display device (Topcon - min: 0:35-1:35), the computing device configured to generate and display a script corresponding to a first set of conditions for a first sub-test of the plurality of sub-tests (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30), the first set of conditions corresponding to a first visual reference viewed by the patient through a first combination of the plurality of lenses of the phoropter (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30), the script being displayed for reading by a technician to the patient (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30; Topcon/Tampoya showing examples of a “script” for reading by a technician which includes instructions to read/direct to the patient), receive an input indicative of the patient’s vision under the first set of conditions (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00), determine an endpoint for the first sub-test of the plurality of sub-tests based on the input (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00; as discussed in Topcon, the system is automated and thus necessitates determining an endpoint; as discussed in Tampoya, the system moves from one test to another automatically based on values of the testing result); communicate a signal to the phoropter and the display device causing the patient to be presented with a second set of conditions to administer a second sub-test of the plurality of sub-tests in response to the input (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00), the second set of conditions comprising a second visual reference viewed by the patient and a second combination of the plurality of lenses of the phoropter (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00), generate and display an updated script corresponding to the second set of conditions (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00 - as discussed in Topcon, the system can include customized scripts for technicians; as shown in Tampoya, different scripts for each sub-test), wherein the updated script provides a prompt for updated patient feedback under the second set of conditions (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00), and receive an updated input corresponding to the updated patient feedback (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00).

    PNG
    media_image1.png
    650
    872
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    585
    764
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    616
    809
    media_image3.png
    Greyscale


	As to claim 2, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches the computing device is configured to determine an endpoint for the second sub-test based on the updated input (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00; as discussed in Topcon, the system is automated and thus necessitates determining an endpoint; as discussed in Tampoya, the system moves from one test to another automatically based on values of the testing result; CV5000 Manual pages 52-57, 128-135), and to subsequently administer a third sub-test of the plurality of sub-tests (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00; CV5000 Manual pages 52-57, 128-135).
	As to claim 3, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches the first set of conditions and the second set of conditions include a combination of subjective lenses and auxiliary lenses of the phoropter (Tampoya min: 0:00-20:00; CV5000 Manual pages 52-87; KB50 pages 11-22).
	As to claim 4, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches the computing device is configured to display the script and the updated script on a user interface (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30).
	As to claim 5, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches the first set of conditions includes a first combination of auxiliary lenses, a first combination of subjective lenses, and the first visual reference (Topcon min: 0:00-3:38; Tampoya min: 0:00-20:00; CV5000 Manual pages 52-87; KB50 pages 11-22), and the second set of conditions includes on of a second combination of auxiliary lenses different from the first combination of auxiliary lenses, a second combination of subjective lenses different from the first combination of subjective lenses, or the second visual reference different from the first visual reference (Topcon min: 0:00-3:38; Tampoya min: 0:00-20:00; CV5000 Manual pages 52-87; KB50 pages 11-22 - as shown and discussed across Topcon/Tampoya/CV5000 Manual/KB50, the tests contain a combination of subjective lenses, auxiliary lenses, and optotype presentation (visual reference), wherein a different test (e.g. SPH vs. Cylinder test VA tests) contain different settings).
	As to claim 6, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches a control box configured to enable wireless communication between one or more of the computing device, the display device, and the phoropter (Topcon min: 0:24-0:35). 
	As to claim 7, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches the determination of an endpoint for a given sub-test of the plurality of sub-tests corresponds to a determination that additional patient input is not required for the given sub-test (Topcon min: 0:00-3:48; Tampoya min: 4:20-640).
	As to claim 8, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches the determination of an endpoint for third sub-test of the plurality of sub-tests corresponds to receiving a predetermined number of replies from the patient based on a set of conditions for the third sub-test (Topcon min: 0:00-3:48; Tampoya min: 4:20-640; CV5000 Manual pages 52-55).
	As to claim 9, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches at least one of the plurality of sub-tests comprises a non-optimum endpoint indicating a visual acuity of the patient not meeting or reaching a predefined value ((Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00; CV5000 Manual pages 52-55).
	As to claim 10, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Topcon further teaches the first set of conditions and the second set of conditions comprise various combination of subjective and auxiliary lenses of the phoropter as well as various visual references displayed by the display device (Tampoya min: 0:00-20:00; CV5000 Manual pages 52-87; KB50 pages 11-22).
	As to claim 11, Topcon teaches a method of administering a subjective refraction test to a patient (Topcon - min: 0:00 - 3:48), the method comprising: 
	providing, by a computing device, a script for administering a sub-test of a plurality of sub-tests of the subjective refraction test (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30), the script corresponding to a first set of conditions comprising a first visual reference viewed by the patient through a first combination of a plurality of lenses of a phoropter (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30; Topcon/Tampoya showing examples of a “script” for reading by a technician which includes instructions to read/direct to the patient);
	displaying, via a display device based on a signal from the computing device, the first visual reference for viewing by the patient as part of administering the sub-test of the plurality of sub-tests (Topcon - min: 1:39; Tampoya - min: 7:00-7:20);
	adjusting, via the phoropter based on a signal from the computing device, the plurality of lenses to implement the first combination of the plurality of lenses as part of the sub-test of the plurality of sub-tests (Topcon - min: 0:13-0:16; CV5000 Manual page 114-115);
	receiving, by the computing device, an input corresponding to patient feedback indicative of the patient's vision under the first set of conditions (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00);
	determining, by the computing device, a second set of conditions in response to the patient feedback as part of the sub-test (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00), the second set of conditions including a second visual reference, a change to at least one lens in the first combination of the plurality of lenses, and an updated script (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00 - as discussed in Topcon, the system can include customized scripts for technicians; as shown in Tampoya, different scripts for each sub-test);
	controlling, by the computing device, the phoropter in accordance with the change to the at least one lens in the first combination of the plurality of lenses (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00;
	controlling, by the computing device, the display device to provide the second visual reference (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00; and
	displaying, by the computing device, the updated script (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00 - as discussed in Topcon, the system can include customized scripts for technicians; as shown in Tampoya, different scripts for each sub-test).	 
	As to claim 12, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Topcon further teaches that the subjective refraction test is complete once and endpoint has been determined for the sub-test (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00; as discussed in Topcon, the system is automated and thus necessitates determining an endpoint; as discussed in Tampoya, the system moves from one test to another automatically based on values of the testing result).
	As to claim 13, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Topcon further teaches displaying, via the computing device, one or more user interfaces comprising the script and the updated script (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00).
	As to claim 14, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Topcon further teaches the plurality if lenses of at least on of the first and second sets of conditions comprises a combination of subjective lenses and auxiliary lenses of the phoropter (Tampoya min: 0:00-20:00; CV5000 Manual pages 52-87; KB50 pages 11-22).
	As to claim 15, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Topcon further teaches the first combination of the plurality of lenses includes a first set of auxiliary lenses or a first set of subjective lenses, wherein the second combination of lenses includes a second set of auxiliary lenses or a second set of subjective lenses, and wherein the at least one of the first set of auxiliary lenses differs from the second set of auxiliary lenses or the first set of subjective lenses differs from the second set of subjective lenses (Topcon min: 0:00-3:38; Tampoya min: 0:00-20:00; CV5000 Manual pages 52-87; KB50 pages 11-22 - as shown and discussed across Topcon/Tampoya/CV5000 Manual/KB50, the tests contain a combination of subjective lenses, auxiliary lenses, and optotype presentation (visual reference), wherein a different test (e.g. SPH vs. Cylinder test VA tests) contain different settings).
	As to claim 16, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Topcon further teaches comprising determining an endpoint for the sub-test based on determining a visual acuity value matching a predefined value (Topcon min: 0:00-3:48; Tampoya min: 7:00-8:00; Tampoya showing the change from right eye to left eye when patient reports seeing 20/20).
	As to claim 17, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Topcon further teaches the predefined value is 20/20 (Tampoya min: 7:00-8:00; Tampoya showing the change from right eye to left eye when patient reports seeing 20/20).
	As to claim 18, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Topcon further teaches determining an endpoint for the sub-test based on receiving a predefined number of patient answers to questions provided in the script and updated script (Topcon min: 0:00-3:48; Tampoya min: 4:20-640; CV5000 Manual pages 52-55).
	As to claim 19, A system for administering an automated subjective refraction test to a patient (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00, the system comprising:
	a processing circuit coupled to a phoropter having a plurality of lenses that are adjustable and a display device configured to display a plurality of visual references viewable through lenses of the phoropter (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00, the processing circuit configured to:
	generate a script to display for reading by a technician as part of a first sub-test of the automated subjective refraction test, the script corresponding to a first set of test conditions corresponding to a first combination of the lenses and a first visual reference (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00 - as discussed in Topcon, the system can include customized scripts for technicians; as shown in Tampoya, different scripts for each sub-test);
	controlling the phoropter to implement the first combination of the lenses (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30);
	controlling the display device to display the first visual reference (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00;
	receiving a first input corresponding to patient feedback regarding the patient's vision under the first set of test conditions (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00);
	determining a second set of conditions regarding a second sub-test of the automated subjective refraction test (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00, the second set of conditions including either a second combination of the lenses or a second visual reference based on the first input (Topcon min: 0:00-3:38; Tampoya min: 0:00-20:00; CV5000 Manual pages 52-87; KB50 pages 11-22 - as shown and discussed across Topcon/Tampoya/CV5000 Manual/KB50, the tests contain a combination of subjective lenses, auxiliary lenses, and optotype presentation (visual reference), wherein a different test (e.g. SPH vs. Cylinder test VA tests) contain different settings);
	generating an updated script to display corresponding to the second set of conditions (Topcon - min: 1:00 - 1:35; Tampoya min - 2:30-3:30; Topcon/Tampoya showing examples of a “script” for reading by a technician which includes instructions to read/direct to the patient); and
	at least one of controlling the phoropter to implement the second combination of lenses or controlling the display device to display the second visual reference (Topcon min: 0:00-3:48; Tampoya min: 0:00-20:00). 
	As to claim 20, Topcon teaches all the limitations of the instant invention as detailed above with respect to claim 19, and Topcon further teaches the processing circuit is further configured to determine an endpoint for the first sub-test of the automated subjective refraction test based on receiving a predefined number of responses regarding the patient's vision under the first set of test conditions or determining a preset visual acuity value for the patient for the first sub-test (Topcon min: 0:00-3:48; Tampoya min: 4:20-640; CV5000 Manual pages 52-55).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jensen et al. (US 10,413,172); Roser (US 8,636,363); Hosoi et al. (US 5,805,268); Priester (US 5,568,209); Longo et al. (US 2021/0106216); Karandikar et al. (US 2021/0290056); Robert et al. (US 2015/0342459) are cited as additional examples of ophthalmic instruments with scripts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 TopconEuropeMedical. “Topcon CV-5000 Automated Phoropter.” YouTube, YouTube, 30 July 2012, https://www.youtube.com/watch?v=tTzh0l67XSM.
        2  Tampoya, Jeremiah. “Topcon CV-5000 Auto Phoropter Tutorial with RevolutionEHR Integration.” YouTube, YouTube, 26 Jan. 2018, https://www.youtube.com/watch?v=jCxnG-Q_eg0.
        3 Topcon; User Manual Compu-Vision CV-5000; March 1, 2013; 220 pages.
        4 Topcon; Instruction Manual CV 1Dial Controller KB-50; April 1, 2008; 90 pages